In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1675V
                                         UNPUBLISHED


    DEBORAH FLYNN,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: December 11, 2019
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Phyllis Widman, Jacobs & Barbone, Atlantic City, NJ, for petitioner.

Jeffrey T. Sprague, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On October 30, 2018, Deborah Flynn filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she sustained left shoulder injuries related to
vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine received on
January 17, 2018. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

       On December 6, 2019, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent notes that “petitioner had no history of pain,

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
inflammation, or dysfunction of her left shoulder; pain occurred within 48 hours after the
flu vaccine was administered; pain was limited to the shoulder in which the vaccine was
administered; and no other condition or abnormality has been identified to explain
petitioner’s shoulder pain.” Id. at 4. Respondent further agrees that “based on the
medical records . . . petitioner suffered the residual effects of her condition for more
than six months . . . . [and] has satisfied all legal prerequisites for compensation under
the Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2